Citation Nr: 1726650	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-21 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge from service for the period from February 1965 to October 1967 constitutes a bar to Department of Veterans Affairs (VA) benefits based on that period of service.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel



INTRODUCTION

The appellant had a period of active, honorable service from December 1962 to December 1964.  He had a further period of active service from February 1965 to October 1967.  An April 1969 Administrative Decision determined that the separation from the second period of service was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD, based in part on its September 2009 finding that the appellant's character of discharge for the period of service for which his military stressor was verified barred him from receiving VA benefits for disabilities incurred during that period.

As discussed in further detail below, the record demonstrates that the appellant has been diagnosed with multiple psychiatric disorders.  The Board therefore has recharacterized the issue on appeal to include consideration of whether service connection is warranted for any acquired psychiatric disability, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Furthermore, although the matter of the character of the appellant's discharge was not specifically certified to the Board as an issue on appeal, the Board notes that the matter has been implicit in the denial of service connection for PTSD.  Thus, the Board finds that the matter is properly on appeal.

In his August 2013 substantive appeal, the appellant requested a Board hearing.  However, in an October 2016 statement, he indicated that he did not want a Board hearing.  Accordingly, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).


 
FINDINGS OF FACT

1.  The appellant's period of service from February 1965 to October 1967 was terminated by a discharge under other than honorable conditions.

2.  The appellant was terminated for a combination of offenses that constitute willful and persistent misconduct.

3.  The appellant was not insane during his second period of service.

4.  The appellant's psychiatric conditions were not caused or incurred during a qualifying period of military service.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for his period of service from February 1965 to October 1967 is a bar to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by September 2010 and November 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Those letters explained the evidence necessary to substantiate the appellant's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The September 2010 letter also informed him of disability rating and effective date criteria.  The appellant has not alleged that notice in this case was less than adequate.

The appellant's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record. 

Finally, as noted in the Introduction, the appellant withdrew his request for a hearing.

II.  Character of Discharge

As indicated in the Introduction, the appellant served honorably on active duty from December 1962 to December 1964, and was discharged under other than honorable conditions following a period of active duty from February 1965 to October 1967. 

The Board notes that VA determined that the appellant's second period of military service was considered a bar to VA benefits in a September 2009 administrative decision.  As noted in the Introduction, the Board considers this claim to be on appeal as implicit in his requests for service connection for PTSD based on his assertions that his PTSD caused his other than honorable discharge. 

For VA purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.12.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged).  

Specifically, there are two types of character of discharge bars: statutory bars found at 38 U.S.C.A. §5303 (a) and 38 C.F.R. § 3.12 (c); and, regulatory bars listed in 38 C.F.R. §3.12 (d).  These statutory and regulatory bars prevent entitlement to VA benefits.

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 C.F.R. § 3.12 (c). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge order under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12 (d).
	
An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n).

As it prevents attainment of veteran status, a discharge under any of the aforementioned offenses pursuant to 38 C.F.R. § 3.12 (d) generally is a bar to VA benefits.  See 38 C.F.R. § 3.12 (b).

If it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303 (b); 38 C.F.R. § 3.12 (b); see also 38 C.F.R. § 3.354 (defining insanity for purposes of determining cause of discharge from service).

The appellant's second period of service resulted in a discharge under other than honorable conditions due to willful and persistent misconduct.

Service personnel records document the appellant's offenses and investigations by court martial during his period of service from February 1965 to October 1967, to include: absenting himself from his unit without authority from November 10, 1966 to November 16, 1966; failing to go to his place of duty on January 2, 1967, February 14, 1967, June 3, 1967 and June 4, 1967, and June 15, 1967; going AWOL from July 3, 1967 to July 7, 1967; and breaking restrictions on July 7, 1967, July 18, 1967, and July 22, 1967.  Punishment included the forfeiture of fifty dollars per month for three months, hard labor for three months, and a reduction in rank. 

Records from the appellant's court martial proceedings included a statement from Sergeant First Class J.J. that the appellant should not be retained in the Army, based on an instance of absence from his place of duty.  Staff Sergeant S.M. advised that appellant had been a member of his platoon since September 1966, and that though the appellant had been recommended for a promotion, he had instances of being late and being AWOL.  As a result, Staff Sergeant S.M. advised that appellant "cannot be trusted and is no longer dependable," and that his retention would be "a detriment rather than an asset."  An August 1967 statement from Staff Sergeant R.J. advised that appellant had requested a hardship discharge, noting that appellant was "not the type of person we need in the service."  In contrast, in an October 1967 statement, an assistant confinement officer noted that the appellant was a "model prisoner" and recommended him "highly for duty."  
 
A psychiatric examination administered in September 1967 as part of the disciplinary proceedings showed the appellant "was and is mentally responsible, able to distinguish right from wrong and to adhere to the right, and has the mental capacity to understand and participate in board proceedings."

Based on this behavior, the appellant's commanding officers made recommendations that the appellant be released from service under the provisions of Army Regulation 635-212 (Unfitness), with an undesirable discharge.  See Sept. 16, 1967 Personnel Action Form AR 340-15.  Discharge was recommended in light of the appellant's "habits and traits of character manifested by repeated commission of petty offences and habitual failure to obey simple orders."  Id.   

In an unappealed VA administrative decision dated April 1969, the RO in Louisville, Kentucky held that the appellant's service from February 1965 to October 1967 was terminated under dishonorable conditions for VA purposes involving willful and persistent misconduct, thereby barring payment of VA benefits based on that period of service. 

After a careful review of the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits for the period of service from February 1965 to October 1967.  In so finding, the Board has also determined that the appellant was not insane at the time of his offenses.

The above evidence reveals that the appellant was discharged from service in October 1967 for a pattern of persistent and willful misconduct that included failing to report to duty stations, going AWOL on multiple occasions, breaking restrictions, and other petty offenses.  The appellant's misconduct was not minor, as he was tried and convicted by court-martial, he received numerous nonjudicial punishments under Article 15 of the UCMJ, he exhibited inconsistent performance, he was AWOL on many occasions, and attempts to intervene with counseling were unsuccessful.  The Court of Appeals for Veterans Claims (Court) has noted that offenses that interfere with one's military duties preclude their performance and are not minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

As noted above, a discharge due to willful and persistent misconduct, to include those under other than honorable conditions [as in this case], will be considered to have been issued under dishonorable conditions for VA compensation purposes.  38 C.F.R. 3.12 (d)(4).  Discharge under dishonorable conditions is a bar to payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303 (b) and 38 C.F.R. § 3.12 (b).

For the defense of insanity, there must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The Court has held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.    Significantly, the burden is on the appellant to submit competent evidence that he was insane at the time of his offenses.  Stringham, 8 Vet. App. at 449.  

The appellant has not presented an argument that he was insane at the time of his in-service offenses.  In several statements, he has alluded to the fact that his time in Vietnam caused his mental issues that in turn caused his behavior in service.  Indeed, stressor statements submitted in support of his claim for PTSD do document traumatic and disturbing events he witnessed in Vietnam.  A VA psychologist submitted a letter in April 2011 stating that the appellant "was more likely than not already experiencing symptoms of posttraumatic stress when he engaged in the behavior that resulted in [his discharge]."  A letter received in May 2011 from a VA clinical director advised that the appellant's "second military discharge under less than honorable conditions was likely in part, due to his PTSD related issues."  But there is simply no indication that the appellant was insane at the time he committed the various offenses in service.  He underwent a psychiatric evaluation as part of his court-martial proceedings in September 1967, and was deemed mentally responsible and able to distinguish right from wrong.  No medical evidence received since that time has contradicted that finding.  On his September 1967 elimination examination, the appellant received a "normal" clinical evaluation; indeed, the only defect noted related to moderate pes planus.  

Therefore, based on all the above evidence, the Board finds that the appellant's active military service from February 1965 to October 1967 is considered a bar to VA benefits as his other than honorable discharge was due to a pattern of persistent and willful misconduct.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

 III. Service Connection - Acquired Psychiatric Disorder/PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

To establish service connection for a psychiatric disorder other than PTSD, the evidence must show that a current psychiatric disorder had its onset during or is otherwise related to military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service treatment records from the appellant's honorable period of service from September 1962 to September 1964 are silent for psychiatric treatment.  Indeed, the appellant has never asserted that his psychiatric disabilities are the result of any stressors stemming from his first, honorable period of active service.

The first post-service evidence of psychiatric treatment includes VA and private treatment records from 2010 that document inpatient treatment for PTSD.

In an August 2010 statement accompanying his claim for service connection for PTSD, the appellant stated that his period of dishonorable service was due to suffering from PTSD symptoms.  He submitted a similar statement in May 2011 stating that his "mental issues" stemmed from his time in Vietnam, causing nightmares, isolation, and anxiety.

He was afforded a VA examination in August 2011, wherein PTSD, cocaine dependence in full sustained remission, and depressive disorder NOS were diagnosed and related to the appellant's combat exposure and fear of hostile military and/or terrorist activity while in Vietnam.

In the September 2011 rating decision currently on appeal, the RO denied entitlement to service connection for PTSD on the basis that, despite the medical diagnosis of PTSD and conceded stressor from the appellant's second period of service, no confirmed military stressor was shown for the appellant's honorable period of service. 

During the period on appeal the appellant has had several psychiatric disorders diagnosed, including PTSD, cocaine dependence, and depressive disorder not otherwise specified (NOS).  Accordingly, the first element of service connection is met.  

The record reveals a number of reported stressors.  In this decision, the Board has determined that the appellant's second period of service, with a discharge under OTH conditions, is a bar to VA benefits.  This means that the appellant's reported stressors of: witnessing decapitated American soldiers, seeing a soldier hold a decapitated head, and coming under heavy enemy fire in Vietnam, are all not applicable to his claim for PTSD.  And, as mentioned above, the appellant has not put forth any stressors relating to his first, honorable period of service, nor has he asserted that any of his psychiatric conditions relate to that period of service.  Accordingly, because there is no verified stressor, service connection for PTSD must be denied.

As previously mentioned, the appellant has also been diagnosed with cocaine dependence in full sustained remission and depressive disorder NOS.  The Board has considered whether service connection is warranted for those conditions as well; however, the only medical opinion linking the appellant's psychiatric conditions to service is the August 2011 VA opinion, which linked the appellant's diagnoses to his fear of hostile military or terrorist activity in Vietnam.  There is simply no evidence of an in-service event during the first period of service, which was not in Vietnam.  Accordingly, service connection for an acquired psychiatric disorder than PTSD, also must be denied.

In summary, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is based on claimed traumatic events during the period of service terminated by discharge under other than honorable conditions involving willful and persistent misconduct.  The evidence does not demonstrate that the appellant's currently diagnosed psychiatric disorders, to include PTSD, are related to the appellant's period of honorable service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and that compensation benefits for any psychiatric disorder related to the appellant's second period of service, where discharge was under dishonorable conditions, are precluded by law.  Under these circumstances, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See 38 U.S.C.A. § 5107 (b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

The character of the appellant's discharge for the period of service from February 1965 to October 1967 is a bar to the payment of VA compensation benefits.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


